Citation Nr: 0520562	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  02-13 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date prior to September 13, 2001 
for the grant of entitlement to a total disability evaluation 
based upon individual unemployability due to service-
connected disorders (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1976 and from February 1987 to June 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.  The Board remanded this case 
back to the RO in January 2004.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's application for entitlement to TDIU was 
received on September 13, 2001, and there is evidence 
suggesting that entitlement to TDIU arose as of November 3, 
2000.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of November 
3, 2000 for the grant of entitlement to TDIU have been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.159, 3.400 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran.  There is no indication 
from the record of additional medical treatment for which the 
RO has not obtained, or made sufficient efforts to obtain, 
corresponding and relevant records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a February 2004 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this letter, the veteran was also 
advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed September 2001 rating decision.  
However, as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  Accordingly, the Board finds that no prejudice to 
the veteran will result from an adjudication of his claim in 
this Board decision.  Rather, remanding this case back to the 
RO for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  

In cases involving increases (including TDIU), the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred if the 
claim is received within one year from such date.  Otherwise, 
the effective date is the date of receipt of claim.  
38 C.F.R. § 3.400(o)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999).  VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits (as a claim for increase or 
to reopen) will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  If a formal 
claim for compensation has previously been allowed, or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, a report of examination or hospitalization can be 
accepted as an informal claim for benefits.  Acceptance of a 
report of examination or treatment as a claim for increase is 
subject to the payment of retroactive benefits from the date 
of a report or for a period of one year prior to the date of 
receipt of the report.  38 C.F.R. § 3.157.  As to reports 
prepared by VA or the uniformed services, the date of receipt 
of such a claim is deemed to be the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital. 38 C.F.R. § 3.157(b)(1).  For 
reports prepared by a non-VA hospital where the veteran was 
maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157(b).

Given the particular facts of this case, the Board has also 
considered the criteria for entitlement to TDIU.  Under VA 
laws and regulations, a total disability rating based on 
individual unemployability may be assigned upon a showing 
that a veteran is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
his or her service-connected disabilities.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may 
be given to a veteran's level of education, special training, 
and previous work experience, but age and the impairment 
caused by nonservice-connected disabilities are not for 
consideration in determining whether such a total disability 
rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  
Marginal employment, defined as an amount of earned annual 
income that does not exceed the poverty threshold determined 
by the United States Department of Commerce, Bureau of the 
Census, shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-
schedular rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b).  

In the present case, the veteran's service-connected 
disorders include Graves' disease with hypertension and 
emotional instability (60 percent), residuals of a left knee 
injury (20 percent), residuals a fracture of the left radius 
and ulnar styloid (10 percent), right ulnar neuritis (10 
percent) and a scar over the left eye (zero percent).  
Entitlement to TDIU is presently in effect, with the grant 
effective as of September 13, 2001.

The veteran has argued that the proper effective date for the 
grant of entitlement to TDIU should be August 1, 1998, "the 
same date my increase was granted for Grave's [sic] 
disease."

In this regard, the Board is aware that a 60 percent 
evaluation for a single service-connected disorder may 
provide a basis for TDIU under 38 C.F.R. § 4.16(a), but only 
if this disorder results in total occupational impairment.  
The question for the Board thus becomes whether Graves' 
disease, or a combination of the veteran's service-connected 
disorders, rendered him unemployable as of August 1, 1998 or 
at least prior to the currently assigned effective date of 
September 13, 2001.

A review of the claims file shows that the veteran applied 
for an increased evaluation for Graves' disease on July 14, 
1998.  A subsequently received VA hospitalization record from 
June 1998 reflects that the veteran was unemployed, but none 
of the VA records from this time frame contain an opinion 
suggesting that his Graves' disease rendered him 
unemployable.  Rather, in an August 1998 record, a VA doctor 
noted that the veteran "may resume full duties as mail 
clerk."  During an October 1999 VA hearing (associated with 
a separate appeal), the veteran indicated that he was working 
at a 24-hour convenience store.  

In November 2000, the veteran applied for service connection 
for post-traumatic stress disorder (PTSD).  In an associated 
November 3, 2000 record, a VA psychologist diagnosed severe 
PTSD, assigned a Global Assessment of Functioning (GAF) score 
of 40, and noted that "due to the severity and chronicity of 
[the veteran's] PTSD symptomatology, he can no longer 
maintain employment, nor can he sustain effective social 
relationships" and that "his disability should be 
considered permanent." Cited symptoms included labile mood 
swings, anxiety, anger outbursts, panic attacks, insomnia, 
nightmares, disillusionment, survivor guilt, and difficulty 
socializing. 

The psychologist continued the severe PTSD diagnosis, with a 
repeated GAF score of 35, in records dated through August 
2001.  Moreover, in May 2001, the veteran reported that he 
had not been able to work since December 1999.  Service 
connection for PTSD was denied in an August 2001 rating 
decision.  The veteran has not initiated an appeal of this 
particular denial.

The evaluation of the veteran's Graves' disease was increased 
to 60 percent, effective from July 14, 1998, in an August 
2001 rating decision.  In the  Supplemental Statement of the 
Case (SSOC) of the same date advising the veteran of the 
decision, the RO discussed the records of his VA psychologist 
and cited "multiple psychiatric symptoms to include mood 
swings, depression, anger, and irritability, which can be 
related to his symptoms of Grave's [sic] disease."  In the 
SSOC, the RO also indicated that an application for TDIU was 
being forwarded to the veteran.

On September 13, 2001, the RO received the veteran's TDIU 
application.  Subsequently, in the appealed September 2001 
rating decision, the RO granted entitlement to TDIU as of 
September 13, 2001.  

In reviewing the evidence of record, the Board is mindful of 
several facts.  First of all, the veteran appears to have 
been working through December 1999 and would thus not be 
entitled to TDIU prior to that time.  Second, the November 3, 
2000 psychologist's statement constitutes the earliest 
evidence confirming unemployability, and this evidence dates 
from the year preceding the receipt of the September 2001 
application for TDIU.

What is less clear, however, is whether the November 2000 
psychology record provides a basis for an earlier effective 
date for the grant of entitlement to TDIU.  On the one hand, 
the psychologist noted that the veteran's unemployability was 
attributable to PTSD symptomatology and did not mention other 
disorders, such as Graves' disease.  On the other hand, the 
RO appears to have used this statement in determining that an 
increase to 60 percent for Graves' disease was warranted and 
that the veteran should be furnished with a TDIU application.  
Significantly, the veteran's grant of service connection for 
Graves' disease encompasses "emotional instability," and 
the RO cited many of the same psychiatric symptoms described 
in the November 2000 statement in determining that a 60 
percent evaluation was warranted.

Given the nature of the veteran's service-connected Graves' 
disease and the fact that it has not been clearly shown from 
the record that his symptoms from that disorder are 
distinguishable from his PTSD symptoms, the Board has 
considered Mittleider v. West, 11 Vet. App. 181, 182 (1998).  
In this case, the United States Court of Appeals for Veterans 
Claims (Court) determined that, when it is not possible to 
separate the effects of a nonservice-connected condition from 
those of a service-connected condition, reasonable doubt 
should be resolved in the claimant's favor with regard to the 
question of whether certain signs and symptoms can be 
attributed to the service-connected condition.

After resolving all doubt in the veteran's favor under 
38 U.S.C.A. § 5107(b), the Board has determined that an 
effective date of November 3, 2000 should be assigned for the 
grant of entitlement to TDIU, as that is the date that 
entitlement arose in the year preceding the date of the 
veteran's claim.  To that extent only, the appeal is granted.




ORDER

An effective date of November 3, 2000 for the grant of 
entitlement to TDIU is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


